Title: To Benjamin Franklin from François-Félix Nogaret, 9 October 1781
From: Nogaret, François-Félix
To: Franklin, Benjamin


Monsieur
Mardi 9 octbre. 1781
Je profite du moment où je puis vous faire remettre facilement mon allegorie en l’honneur de feue Marie Thereze. Je vous prie de L’accepter, et d’être bien persuadé que c’est un très grand plaisir pour moi d’avoir cette legere occasion de vous prouver mon attachement respectueux. J’aurais èté vous porter cette bagatelle chez vous, Si une indisposition ne me forçait pas de garder la Chambre et même d’avaler aujourd’hui des aposemes. Je vous envoye ma fille avec Sa Bonne, parce que la petite parle toujours de vous et trouve du plaisir à vous voir souvent, comme si déja elle etait d’âge à juger de votre merite par votre modestie et votre Simplicité. Si vous croyés que les enfans Sont des Peroquets, tant-mieux: en ce cas vous devés penser que ce qui sort de la bouche de l’Enfant est le fruit des conversations du Pere et de la mere. J’ai l’honneur d’être avec ces Sentimens inalterables Monsieur votre très humble et très obeissant Serviteur
FELIX-Nogaret

Je vous fais porter à Passy ce que je vous envoyais hier chez M Le Comte de Vergennes où vous n’avés pas paru. Nous Craignons que vous ne Soyés malade.
  M franklin chez M Le Comte de Vergennes.

 
Notation: Felix Nogaret Octr 9 1781
